Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/489960 election filed 11/15/2021.     
Claims 1, 6-10, 16, 18-20, 71-72, & 77-79 have been examined and fully considered.
Election/Restrictions
Applicant’s election without traverse of breast cancer for Species A (breast cancer)and 6s chondroitin sulfate (CS) in blood for Species B in the reply filed on 11/15/2021 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) the relationship/natural correlation of the claimed biomarkers(one or more of the glycosaminoglycans (GAGs) chondroitin sulfate (CS), heparan sulfate (HS), and hyaluronic acid (HA)), and the presences of prostate cancer, thyroid cancer, colon cancer, rectum cancer, lung cancer, uterine cancer, breast cancer, pancreatic cancer, bladder cancer, liver cancer, bile duct cancer, stomach cancer, esophageal cancer, head and neck cancer, brain cancer, blood cancer, ovarian cancer, etc.), and correlates 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-10, 16, 18-20, 71-72, & 77-79  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, it is unclear how the GAG chrondrotin sulfate or other chemical composition is detected. It seem like a step is missing in the claim—as one of ordinary skill would not be able to make and use the instantly claimed invention without  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1, 6-10, 16, 18-20, 71-72, & 77-79  are rejected under 35 U.S.C. 103(a) as being obvious over SHEPARD in US 20140105824 in view of COONEY in ‘Chondroitin sulfates play a major role in breast cancer metastasis: a role for CSPG4 and CHST11 gene expression in forming surface P-selectin ligands in aggressive breast cancer cells’. 

	COONEY et al. specifically teaches that chondroitin sulfates play a major role in breast cancer metastasis(title and abstract). Even more specifically—COONEY et al. call out detection of specific “s” location/varieties of chondroitin sulfate, specifically CS-C units (GlcAb1-3GalNAc (6-SO4)), among other related compounds (Page 4, column 2, last paragraph). It would have been obvious to one of ordinary skill in the art to detect different s species of chondroitin sulfate as is done in COONEY in the method of SHEPARD due to the fact that Altered production levels of PGs and structural changes in their GAGs are reported in many neoplastic tissues [6-10]. GAGs are polysaccharide chains covalently attached to protein cores that together comprise PGs [6,11] and based on the prevalence of GAG chains, chondroitin sulfate (CS)/dermatan sulfate (DS) PGs (CS/DS-PGs), heparan sulfate PGs and keratan sulfate PGs have been described. Increased production of CS/DS-GAGs is found in transformed fibroblasts and mammary carcinoma cells and it has been shown that these polysaccharides contribute to fibrosarcoma cell proliferation, adhesion and migration. (Page 2, column 1, first paragraph), and due to the need in the art for better methods of detecting breast cancer and better alternative strategies to treat and prevent metastasis(Page 2, column 2, second to last paragraph).


With respect to Claim 72, SHEPARD et al. teach of using the instant method of prognosis or monitoring of cancer (paragraph 0342).
With respect to Claim 77-78, SHEPARD et al. teach of using HPLC and electrophoresis (paragraph 0230, 0734) of immunohistochemical detection(paragraphs 0367-038).
With respect to Claim 79, SHEPARD et al. teach of using the sulfated forms or the compounds(paragraph 0663, 0667-0670). COONEY et al. call out detection of specific “s” location/varieties of chondroitin sulfate, specifically CS-C units (GlcAb1-3GalNAc (6-SO4)), among other related compounds (Page 4, column 2, last paragraph). COONEY et al. also teach od determination of expression ratios(Page 4, Column 2, second paragraph).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797